The appeal is from a judgment convicting the appellant of the offense of burglary.
The Assistant Attorney General suggests the escape of appellant, attaching the affidavit of the sheriff of Coleman County to the effect that the appellant escaped from jail on the 20th day of December last and was recaptured on the following day. This escape ousted this court of jurisdiction of his appeal. Code of Crim. Proc., Art. 912. Jurisdiction is not restored by his recapture. Lunsford v. State, 10 Texas Crim. App., 118; Ex parte Wood, 19 Texas Crim. App., 46; Loyd v. State, 19 Texas Crim. App., 137.
The appeal is dismissed.
Dismissed.